Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 17, 2016

The Court of Appeals hereby passes the following order:

A16A0752. RUTH ASHLEY v. LONG BEACH MORTGAGE COMPANY, et
    al.

      This appeal was docketed on December 29, 2015, such that appellant Ruth
Ashley’s initial brief was due on January 19, 2016. Court of Appeals Rule 23 (a)
(appellant’s initial brief “shall be filed within 20 days after the appeal is docketed”).
On the date the brief was due, appellant filed a motion for an extention of time in
which to file her brief. We denied that motion based upon appellant’s failure to show
good cause for the requested extension. As of the date of this order, appellant still has
not filed her brief. We therefore DISMISS this appeal. Id. (appellant’s failure to file
an initial brief within 20 days of docketing, “unless extended upon motion for good
cause shown, may result in the dismissal of the appeal”).

                                         Court of Appeals of the State of Georgia
                                                                              03/17/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.